Citation Nr: 1417184	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  11-02 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to continued dependency benefits for the Veteran's son, EDK, after EDK's 18th birthday.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Nilon, Counsel





INTRODUCTION

The Veteran served on active duty from January 1981 to April 1981 and from March 1986 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon that denied the Veteran's request for continuation of dependency benefits for her son, EDK, from EDK's 18th birthday through his graduation from high school. 


FINDING OF FACT

The Veteran's claim for continuation of dependency benefits for her son EDK was received by VA more than one year after EDK's 18th birthday.


CONCLUSION OF LAW

The requirements for continued dependency benefits for her son EDK after EDK's 18th birthday are not met.  38 U.S.C.A. § 1115 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.4, 3.667 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board has denied the claim as a matter of law.  The facts are not in dispute.  In cases where the law, and not the evidence, is dispositive, the VCAA is not for application.  Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 2-2004 (March 9, 2004).

Nonetheless, the Veteran has been provided appropriate due process.  Following the denial of the claim she was provided a Statement of the Case (SOC) that articulated the reasons her claim had been denied, and she was afforded an opportunity to respond before the case was forwarded to the Board for appellate review.

Medical evidence or examination is not relevant to the issue on appeal.  The Veteran has been advised of her entitlement to a hearing before the RO's hearing officer or before a Member of the Board, but she specifically declined such a hearing.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and she has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  

In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duties to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.




Applicable Laws and Regulations

Additional compensation may be paid for a spouse, child, and/or dependent parent where a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 C.F.R. § 3.4(b)(2).

Except as otherwise provided, the term "child" of a veteran means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's  household at the time of the veteran's death, or an illegitimate child; and, (1) who is under the age of 18 years; or, (2) who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by VA.  38 C.F.R. § 3.57.

Pension or compensation may be paid from a child's 18th birthday based on school attendance if the child was at that time pursuing a course of instruction at an approved educational institution and a claim for such benefits is filed within 1 year from the child's 18th birthday.  38 C.F.R. § 3.667(a).

Pension or compensation based upon a course of instruction at an approved educational institution which was begun after a child's 18th birthday may be paid from the commencement of the course if a claim is filed within 1 year from that date.  38 C.F.R. § 3.667(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

The Veteran filed a VA Form 21-686c (Declaration of Status of Dependents) in February 2007 asking that her spouse and her son EDK be added to her compensation award as her dependents.  She indicated therein that EDK was born on September [redacted], 1989.
 
In a letter dated June 25, 2007, the RO notified the Veteran that her spouse and EDK had been added to her award.  The letter informed the Veteran that EDK would be removed from the award effective from September [redacted], 2007 (his 18th birthday).  The letter also advised the Veteran that if EDK was continuing his schooling after his 18th birthday she would need to complete and submit VA Form 21-674 (Request for Approval of School Attendance) in order to continue EDK on her compensation award.

The Veteran filed her present claim in October 2008, requesting retroactive dependency for EDK from his 18th birthday in September 2007 through his graduation from high school in June 2008.  She enclosed a copy of EDK's high school diploma.

The RO sent a letter to the Veteran in July 2009 advising her that her claim could not be considered until she had submitted a VA Form 21-674.  In response, the Veteran submitted a VA Form 21-674 in August 2009;  the form reflects that EDK began his course of instruction on September 2, 2007, and graduated on June 12, 2008, during which period he was a fulltime unmarried high school student.

The RO issued the decision on appeal in September 2009, explaining therein that EDK could not be added to the Veteran's compensation award after his 18th birthday because the claim was untimely filed.  In her Notice of Disagreement (NOD) the Veteran stated she had not known she had to submit a form after EDK turned 18; instead, she had assumed that payment would automatically continue until EDK graduated from high school.  The Veteran also argued in her Substantive Appeal that it had not been made clear to her that VA would drop  her son as a dependent at age 18 even though he was still in high school

Review of the evidence above demonstrates that the RO properly terminated dependency benefits for EDK effective from his 18th birthday on September [redacted], 2007.  The RO had no basis to assume that EDK was still in high school after that date, absent some affirmation of that fact from the Veteran.

The Board can find no basis on which to grant retroactive dependency benefits past EDK's 18th birthday.  The regulation clearly states that pension or compensation from a child's 18th birthday based on school attendance requires submission of a claim for such benefits within 1 of the child's 18th birthday, or within 1 year of the commencement of the current course of instruction; see 38 C.F.R. § 3.667(a) and (b).  EDK's course of instruction began on September 2, 2007, and his 18th birthday was on September [redacted], 2007.  Thus, the Veteran had until September [redacted], 2008, to file a timely claim, but the present claim (which is dated October 23, 2008, and was received by the RO on October 29) is well outside the timely filing period.

Payment after EDK's 18th birthday may be considered if EDK had been determined prior to his 18th birthday to be permanently incapable of self-support, but the Veteran has not raised such an assertion.  Continued payment may also be considered if EDK continued his education after high school, provided that a timely application is filed, but the Veteran has not submitted a claim to that effect.

The Veteran argues on appeal that she had assumed VA dependency benefits continue without interruption while a child attends high school, and that VA should have specifically advised her otherwise.  However, the Veteran's assumption is contrary to the plain meaning of the June 2007 notice letter.  Further, the United States Court of Appeals for Veterans Claims, citing to an opinion by the United States Supreme Court, has held that anyone dealing with Government is charged with knowledge of Federal statute and agency regulations.  See Morris v. Derwinski, 1 Vet. App. 260 (1991).   

In sum, the Board has found the Veteran's claim of entitlement to continuation of dependency benefits after EDK's 18th birthday was untimely filed.  Accordingly, the claim must be denied.  

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.
     
   
ORDER

Entitlement to continued dependency benefits for the Veteran's son, EDK, after EDK's 18th birthday is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


